
	

116 SRES 135 ATS: Expressing the gratitude and appreciation of the Senate for the acts of heroism and valor by the members of the United States Armed Forces who participated in the June 6, 1944, amphibious landing at Normandy, France, and commending those individuals for leadership and bravery in an operation that helped bring an end to World War II.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2019
			Mr. Boozman (for himself, Mr. Coons, Mr. Inhofe, Mrs. Blackburn, Mr. Blunt, Mrs. Shaheen, Ms. Harris, Mr. Jones, Ms. Cantwell, Mr. Udall, Mr. Van Hollen, Ms. Collins, Mr. Braun, Ms. Murkowski, Mr. Barrasso, Mr. Murphy, Mr. Durbin, Mr. Wicker, Mr. Lankford, Mr. Moran, Mrs. Gillibrand, Mr. Sullivan, Ms. Hassan, Mr. Rounds, Mrs. Fischer, Ms. McSally, Mrs. Hyde-Smith, Mr. Daines, Mr. Scott of Florida, Mrs. Capito, Mr. Cruz, Mr. Portman, Ms. Duckworth, Mr. Leahy, Mr. Isakson, Mr. Hoeven, Mr. Toomey, Mr. Tillis, Mr. Cramer, Mr. Romney, Mr. Crapo, Mr. Cornyn, Ms. Rosen, Mr. Cardin, Mr. Enzi, Mr. Rubio, Mr. Scott of South Carolina, and Ms. Warren) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		
			May 23 (legislative day, May 22), 2019
			Reported by Mr. Risch, without amendment and an amendment to the preamble
		
		June 4, 2019Considered and agreed toRESOLUTION
		Expressing the gratitude and appreciation of the Senate for the acts of heroism and valor by the
			 members of the United States Armed Forces who participated in the June 6,
			 1944, amphibious landing at Normandy, France, and commending those
			 individuals for leadership and bravery in an operation that helped bring
			 an end to World War II.
	
	
 Whereas June 6, 2019, marks the 75th anniversary of the Allied assault at Normandy, France, by troops of the United States, the United Kingdom, Canada, and Free France, known as Operation Overlord;
 Whereas, before Operation Overlord, the German Army still occupied France and the Nazi government still had access to the raw materials and industrial capacity of Western Europe;
 Whereas the naval phase of the Allied assault at Normandy was code-named Operation Neptune, and the date of June 6, 1944, is referred to as D-Day to denote the day on which the combat attack was initiated;
 Whereas the D-Day landing was the largest combined arms amphibious assault in history, consisting of—
 (1)approximately 132,600 members of the Allied Expeditionary Force, including 57,500 members of the United States Armed Forces;
 (2)more than 23,000 airborne troops supporting the seaborne landings; (3)approximately 7,000 naval vessels; and
 (4)more than 14,000 sorties by Allied aircraft;
 Whereas soldiers of 6 divisions (3 from the United States, 2 from the United Kingdom, which included troops of Free France, and 1 from Canada) and 3 British armored brigades stormed ashore in 5 main landing areas on beaches in Normandy, which were code-named Utah, Omaha, Gold, Juno, and Sword;
 Whereas, of the approximately 10,000 Allied casualties incurred on the first day of the landing, more than 6,000 were members of the United States Armed Forces;
 Whereas the Allied assault and following operations were supported by ships, aircraft, and troops from Australia, Belgium, Czechoslovakia, Free Norway, Greece, the Netherlands, New Zealand, and the Polish Armed Forces in the West;
 Whereas the advanced age of the last remaining veterans of, and the gradual disappearance of any living memory of, World War II and the Normandy landings make it necessary to increase activities intended to pass on the history of those events, particularly to younger generations;
 Whereas the young people of Normandy and the United States have displayed unprecedented commitment to, and involvement in, celebrating—
 (1)the veterans of the Normandy landings; and
 (2)the freedom brought by those veterans in 1944; Whereas the significant material remains of the Normandy landings found on the Normandy beaches and at the bottom of the sea in the territorial waters of France, such as shipwrecks and various items of military equipment, bear witness to the remarkable and unique nature of the material resources used by the Allied forces to execute the Normandy landings;
 Whereas 5 Normandy beaches and a number of sites on the Normandy coast, including Pointe du Hoc, were the scene of the D-Day landings and constitute, and will for all time constitute—
 (1)a unique piece of world heritage; and (2)a symbol of peace and freedom, the unspoilt nature, integrity, and authenticity of which must be protected at all costs; and
 Whereas the world owes a debt of gratitude to the members of the Greatest Generation who assumed the task of freeing the world from Nazi and Fascist regimes and restoring liberty to Europe: Now, therefore, be it
	
 That the Senate— (1)recognizes the 75th anniversary of the amphibious landing of the Allies on D-Day, June 6, 1944, at Normandy, France, during World War II;
 (2)expresses gratitude and appreciation to the members of the United States Armed Forces who participated in the D-Day operations;
 (3)thanks the young people of Normandy and the United States for their involvement in events celebrating the 75th anniversary of the Normandy landings with the aim of making future generations aware of the acts of heroism and sacrifice performed by the Allied forces;
 (4)recognizes the efforts of France and the people of Normandy to preserve for future generations the unique world heritage represented by the Normandy beaches and the sunken material remains of the Normandy landings by inscribing those beaches and remains on the United Nations Educational, Scientific and Cultural Organization (commonly referred to as UNESCO) World Heritage List; and
 (5)requests that the President issue a proclamation calling on the people of the United States to observe the 75th anniversary of the Normandy landings with appropriate ceremonies and programs to honor the sacrifices made by their fellow countrymen to liberate Europe.
